PER CURIAM ORDER.
This case is before the Court on a petition for review and a cross-petition for enforcement of an order of the National Labor Relations Board. The Board’s decisions and order are reported at 184 N.L.R.B. No. 68.
This Court holds that there is substantial evidence on the record as a whole to support the Board’s findings that the company interfered with, restrained and coerced its employees in the exercise of their rights under Section 7 of the Act, 29 U.S.C.A. § 157, in violation of 8(a) (1).
It is ordered that the order of the Board be and is hereby enforced.